DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/2020, 2/24/2021, and 3/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ito et al. (US 2014/0158389).

Regarding claim 1,
Ito discloses (Fig. 1):
A theft deterring system (Fig. 1, all elements) comprising: a power tool (10) comprising:
a motor (M) connectable to a power source (40, ¶0150),
a switch (20) connected to the motor (M, ¶0148),
a controller (12) connected to the switch (20, ¶0149), the controller (12) controlling the switch (20) for controlling an amount of power provided to the motor (M, ¶0149), a state circuit (15) having a memory (14) for storing a state value (¶0151), wherein the controller (12) activates the switch to provide power to the motor (M) when the state value stored in the memory equals a desired value (state value could be any value that reaches any desired value set by the operator or program as taught in ¶0149, when this desired value is reached, it can supply power to the motor and cut it off, ¶0148-¶0149).

Regarding claim 2,
Ito discloses (Fig. 1):
wherein the state circuit (Fig. 1, 15) is connected to the controller (inside controller, 12, ¶0149).


Ito discloses (Fig. 1):
wherein the power source (Fig. 1, 40) is a battery pack (40) connectable to the motor (M, ¶0150).

Regarding claim 5,
Ito discloses (Fig. 1):
wherein the battery pack (Fig. 1, 40) comprises a battery control circuit (42) that can provide data and/or instructions to the controller (12, ¶0150-¶0151).

Regarding claim 6,
Ito discloses (Fig. 1):
wherein the state circuit (Fig. 1, 15) is connected to the battery control circuit (42, via terminals 26 and 56, through controller, 12, ¶0152-¶0153).

Regarding claim 7,
Ito discloses (Fig. 1):
wherein the switch is disposed within the battery pack (while switch isn’t disclosed as being directly in the battery pack, the battery pack directly controls the switch, ¶0151).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2014/0158389) in view of Howarth et al. (US 7,786,861).

Regarding claim 3,
Ito discloses the above elements from claim 2.
They do not disclose:
wherein the state circuit is at least one of a passive RFID tag circuit with rewritable memory and an active RFID tag with rewritable memory.

However, Howarth teaches (fig. 2):

wherein the state circuit (Fig. 2, 205) is at least one of a passive RFID tag circuit with rewritable memory and an active RFID tag with rewritable memory (Col. 5:11-25, Col. 5:60-Col. 6:3).

Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the battery pack/power tool memory lock system from Ito that uses memory from a battery to lock and unlock the tool when a pass code in memory is stored, (¶0013) and utilize the wireless RFID system with an antenna as taught by Howarth that can disable a device if it goes outside of a security perimeter and attach this RFID to the battery to disable a device in case of theft as taught by Howarth (Col. 5:11-25, Col. 5:60-Col. 6:3). This would enable the battery system to lock out the power tool when the device is taken outside of a security perimeter as to prevent theft.

Regarding claim 8,
Ito discloses the above elements from claim 1.
They do not disclose:
further comprising a tag programmer for changing the stored value.

However, Howarth teaches (fig. 2):
further comprising a tag programmer (Fig. 3, transmitter, 310) for changing the stored value (Col. 6:40-50, can change stored value to disable device out of area, for example).

Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the battery pack/power tool memory lock system from Ito that uses memory from a battery to lock and unlock the tool when a pass code in memory is stored, (¶0013) and utilize the wireless RFID system with an antenna as taught by Howarth that can disable a device if it goes outside of a security perimeter and attach this RFID to the battery to disable a device in case of theft as taught by Howarth (Col. 5:11-25, Col. 5:60-Col. 6:3). This would enable the battery system to lock out the power tool when the device is taken outside of a security perimeter as to prevent theft.

Regarding claim 9,
Ito discloses the above elements from claim 8.

They do not disclose:
wherein the state circuit further comprises an antenna.

However, Howarth teaches (fig. 2):
wherein the state circuit (Fig. 2, 205) further comprises an antenna (110, Col. 4:2-8).

Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the battery pack/power tool memory lock system from Ito that uses memory from a battery to lock and unlock the tool when a pass code in memory is stored, (¶0013) and utilize the wireless RFID system with an antenna as taught by 
Regarding claim 10,
Ito discloses the above elements from claim 9.

They do not disclose:
wherein the antenna receives a signal from the tag programmer.

However, Howarth teaches (fig. 2):
wherein the antenna (Fig. 1, 110) receives a signal from the tag programmer (Col. 6:40-50).

Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the battery pack/power tool memory lock system from Ito that uses memory from a battery to lock and unlock the tool when a pass code in memory is stored, (¶0013) and utilize the wireless RFID system with an antenna as taught by Howarth that can disable a device if it goes outside of a security perimeter and attach this RFID to the battery to disable a device in case of theft as taught by Howarth (Col. 5:11-25, Col. 5:60-Col. 6:3). This would enable the battery system to lock out the power tool when the device is taken outside of a security perimeter as to prevent theft.

Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments pertaining to claims 1-2, and 4-7, applicant argues that Ito does not disclose the state circuit having memory for storing a state value.  Applicant argues that ¶0149 of Ito does not disclose this limitation, however, in ¶0149, it is explicitly stated from Ito that: 
“the hand-held power tool 10 further comprises a circuit board 13 
including a tool controller 12, such as one or more processors, 
microprocessors, state machines, digital logic, etc. In the present embodiment, 
the tool controller 12 comprises at least one processor 13 and at least one 
tool memory 16.  The tool memory 16 stores programs and data for the 
processor(s) 13.  The tool controller 12 is adapted or configured to turn ON 
and OFF the cut-off switch 20 according to the user's operation/actuation of a 
trigger switch 28.”

As such, the memory/processor is a state machine and the tool stores programs and data in memory.  A state of a machine, is a type of data stored in memory and would thus read upon the claimed limitation “a state circuit having a memory for storing a state value, wherein the controller activates the switch to provide power to the motor when the state value stored in 
As such, examiner believes the 102 rejection over claims 1-2, and 4-7 to be proper and is also maintaining the 103 rejections over claims 3, and 8-10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846